Name: Commission Regulation (EEC) No 2250/92 of 31 July 1992 concerning the stopping of fishing for cod by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/8 Official Journal of the European Communities 4. 8 . 92 COMMISSION REGULATION (EEC) No 2250/92 of 31 July 1992 concerning the stopping of fishing for cod by vessels flying the flag of the United Kingdom HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES division II b by vessels flying the flag of the United Kingdom or regis ­ tered in the United Kingdom are deemed to have exhausted the quota allocated to the United Kingdom for 1992. Fishing for cod in the waters of ICES division II b by vessels flying the flag of the United Kingdom or regis ­ tered in the United Kingdom is prohibited, as well as the retention on board, the transhipment and the landing of stock captured by the abovementioned vessels after the date of application of this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3882/91 of 18 December 1991 fixing, for certain fish stocks and grops of fish stocks, the total allowable catches for 1992 and certain conditions under which they may be fished (3), provides for cod quotas for 1992 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necesary for the Commission to fix the date by which allocated ; Whereas, according to the information communicated to the Commission , catches of cod in the waters of ICES division II b by vessels flying the flag of the United Kingdom or registered in the United Kingdom have reached the quota allocated for 1 992 ; whereas the United Kingdom has prohibited fishing for this stock as from 10 July 1992 ; whereas it is therefore necessary to abide by that date, Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. It shall apply with effect from 10 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1992. For the Commission Manuel MARfN Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2 . (3) OJ No L 367, 31 . 12. 1991 , p. 1 .